USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT

SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED

DOC #:
DATE FILED: _ 12/9/2019

IN RE GTX, INC. SHAREHOLDERS
LITIGATION

 

19 Civ. 3239 (AT)
ORDER

 

 

ANALISA TORRES, District Judge:

Having reviewed the parties’ pre-motion letters dated November 26 and December 6, 2019,
ECF Nos. 42, 43, it is hereby ORDERED that:

1. By January 10, 2020, Defendants shall file their motion to dismiss;
2. By January 31, 2020, Plaintiffs shall file their opposition; and

3. By February 14, 2020, Defendants shall file their reply, if any.

SO ORDERED.

Dated: December 9, 2019
New York, New York

On-

ANALISA TORRES
United States District Judge

 
